357 U.S. 220 (1958)
ROGERS
v.
RICHMOND, WARDEN.
No. 755, Misc.
Supreme Court of United States.
Decided June 16, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Louis H. Pollak for petitioner.
Abraham S. Ullman for respondent.
PER CURIAM.
The petition for writ of certiorari is denied. We read the opinion of the Court of Appeals as holding that while the District Judge may, unless he finds a vital flaw in the State Court proceedings, accept the determination in such proceedings, he need not deem such determination binding, and may take testimony. See Brown v. Allen, 344 U.S. 443, 506, et seq.